DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 1/24/2022 regarding claims 1 and 13 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  



“Applicant respectfully submits that Hollock in view of Tanaka fails to teach "set scene information of each pixel of the at least one status valid region to one of a plurality of scene types according to the status type of the at least one live body" in claims 1 and 13.
The Examiner indicates that paragraphs [0141] and [0158] of Tanaka teaches "set scene infom1ation of each pixel of the at least one status valid region to one of a plurality of scene types according to the status type of the at least one live body" in claims 1 and 13. Applicant respectfully disagrees. Paragraph [0141] of Tanaka recites, "The infrared image data captured by the infrared array sensors 21 a and 21 b is such that the temperature of the image region increases the higher is the pixel value, and the temperature of the image region decreases the lower is the pixel value. That is, since an area where a person is located will have a higher temperature, the value of pixels in an area where a person was imaged will be higher. Thus, an area where a person is present (a region of higher temperature) can be identified from the infrared image data by finding an area with higher pixel values."
That is to say, paragraph [0141] of Tanaka teaches that the infrared array sensors 21 a and 21 b captures the infrared image data and sets the temperature to the pixel value. If the Tanaka reference is combined into the Hollok reference, just a new thermal image is generated, but the thermal image is not further processed, which fails to teach setting scene information of each pixel of the at least one status valid region according to he status type of the at least one live body in claims I and 13.
Moreover, paragraph [0158] of Tanaka recites, "More specifically, the determination component 15 refers, for example, to a plurality of infrared images G 1 that have been acquired continuously (a moving picture), detects changes in flickering in the image, the expansion of a heat source, or the like, and thereby dete1mines how urgently care is needed."
That is to say, paragraph (0158] of Tanaka teaches that the determination component 15 detects changes in flickering in the image G 1, the expansion of a heat source, or the like, and thereby dete1mines how urgently care is needed, which does not teach setting scene information of each pixel of the at least one status valid region in claims 1 and 13.
Therefore, Hollack in view of Tanaka fails to teach "set scene information of each pixel of the at least one status valid region to one of a plurality of scene types according to the status type of the at least one live body" in claims 1 and 13, and the feature of claims 1 and 13 can achieve the following unexpected results. According to paragraph [0141] of Tanaka, in a scene, it is not sufficient to define the region of a Jive body by just according to a region having higher temperature because there are usually other heat sources in the scene, such as a the1mos bottle, a heater, or an electric blanket. The method of Tanaka often causes erroneous determination. The feature of claims 1 and 13 can resolve this erroneous determination. For example, the steps S 106, S 108, and S 110 of FIG. 7 in this application can resolve this erroneous determination. This unexpected result cannot be achieved by Hollock in view of Tanaka.
Furthermore, paragraph [0158] of Tanaka teaches acquiring a plurality of continuous images (i.e. a moving picture) and doing determination according to the change of the images. However, the aforementioned feature of claims 1 and 13 facilitates independent determination according to each single image which is input (for example, see the flowchart of FIG. 7 of this application). This is an unexpected result of claims 1 and 13 which cannot be achieved by Hollock in view of Tanaka.
As a result, since Hollock in view of Tanaka fails to teach "set scene information of each pixel of the at least one status valid region to one of a plurality of scene types according to the status type of the at least one live body" in claims 1 and 13, and this feature of claims 1 and 13 can achieve the aforementioned unexpected results, claims 1 and 13 are non-obvious and patentable over Hollock in view of Tanaka, and should thus be allowable.”

The applicant has failed to produce evidence in the prior art that precludes the combination of Hollock with Tanaka from carrying out the steps in claims 1 and 13. Tanaka does suggest the noted features by disclosing capturing thermal images of a scene with pixels and producing data indicating the condition of a live body (see figure 10, figure 12, figure 14, para. 0141, 0158).  Tanaka obtains a thermal image of a scene with pixel regions, determines and sets a scene type from a plurality of scene types, such as a person standing, lying on a bed, sitting on a bed, or fallen based on the status of the live person (see figure 11, figure 12, figure 20A-20B, para. 0258).  For example, if the person has fallen the scene is set as fallen person or when a person has vomited while sleeping, the system sets the scene and displays the scene type (see para. 0260, 0274).  The examiner suggests the applicant further define what is meant by setting scene information.



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hollock et al. (US 2011/0295583) in view of Tanaka et al. (US 2020/0221977).

Regarding claim 1, Hollock teaches an image monitoring apparatus, comprising:
an image sensing module, configured to obtain an invisible light dynamic image of an objective scene, wherein the invisible light dynamic image comprises a plurality of frames (see para. 0045, 0074, where Hollock discusses capturing a plurality of thermal images); and a processor (see para. 0039), configured to:
perform operations according to at least one frame of the invisible light dynamic image to determine a status of at least one live body in the objective scene to be one of a plurality of status types and determine at least one status valid region of the invisible light dynamic image (see figure 1, figure 2, figure 3, para. 0045, 0094, where Hollock discusses capturing thermal images to determine the status of a person).
Hollock does not expressly teach set scene information of each pixel of the at least one status valid region to one of a plurality of scene types according to the status type of the at least one live body. However, Tanaka teaches set scene information of each pixel of the at least one status valid region to one of a plurality of scene types according to the status type of the at least one live body (see figure 10, figure 12, figure 14, para. 0141, 0158, where Tanaka discusses capturing thermal images of a scene with pixels and producing an indicating the condition of a live body.  The examiner is interpreting the “status valid region” as any invisible light dynamic image region).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Hollock in this manner in order to improve the physical detection of a person by analyzing pixel information and selecting a physical status based on the pixel information. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Hollock, while the teaching of Tanaka continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of analyzing pixel data and determining the physical condition of a person.  The Hollock and Tanaka systems perform person condition detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.   It is for at least the 

Regarding claim 2, Hollock teaches wherein the invisible light dynamic image is a thermal image, a radio frequency echo image or an ultrasound image (see para. 0102-0107, where Hollock discusses capturing thermal images to determine the status of a person).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 3, Hollock teaches wherein the at least one live body is a human body, and the status types comprise at least one of standing, sitting, lying, crawling and undefined (see para. 0102-0107, where Hollock discusses capturing thermal images to determine the status of a person such as lying down or sitting).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.

Regarding claim 4, Tanaka teaches wherein the processor is further configured to: set the scene information of each pixel of the at least one status valid region to floor when the status type of the at (see figures 9-11, figure 14, para. 0154, where Tanaka discusses standing position, a seated position, a recumbent position, a lateral recumbent position, a prone position, and a half-sitting position of the person).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.

Regarding claim 5, Hollock teaches wherein each pixel in the invisible light dynamic image has a probability distribution of the scene types, and the processor is configured to set monitoring scene information of each pixel to the scene type having a highest probability in the probability distribution of the scene types of the pixel (see figure 8, para. 0115, where Hollock discusses generating a probability map for the scene information and determining the highest probability).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.

(see figure 12, para. 0141, 0158, where Tanaka discusses thermal images of a scene with pixels indicating live body data).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 7, Tanaka and Hollock teach wherein the scene types comprise at least one of floor, bed, chair and an undefined type (see figure 11, para. 0237, 0250, 0256, where Tanaka discusses a bed, chair, and floor scene; see para. 0106, where Hollock discusses the floor as a scene type).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 8, Tanaka and Hollock teach wherein the scene types comprise at least one of floor, bed, chair and an undefined type (see figure 11, para. 0237, 0250, 0256, where Tanaka discusses a bed, chair, and floor scene; see para. 0106, where Hollock discusses the floor as a scene type).


Regarding claim 9, Tanaka teaches further comprising: a memory electrically connected to the processor, wherein the processor is configured to store the invisible light dynamic image and the scene information corresponding to each pixel in the memory (see figure 12, para. 0134-0135, 0141, where Tanaka discusses thermal image of a scene with pixels).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 10, Hollock teaches wherein the processor is configured to perform operations according to another frame of the invisible light dynamic image to determine a status of a monitoring live body in the objective scene to be one of the status types and determine at least one detection valid region corresponding to the monitoring live body (see para. 0074, 0079, 0104-0107, where Hollock discusses monitoring thermal image data of a scene and the live person),
determine whether the status of the monitoring live body is abnormal according to the at least one detection valid region corresponding to the monitoring live body, the status of the monitoring live body and the scene information of the at least one detection valid region corresponding to the  (see para. 0104-0107, where Hollock discusses monitoring the live person to detect abnormal behavior), and 
output a warning signal when determining that the status of the monitoring live body is abnormal (see para. 0116, 0125-0127, where Hollock discusses outputting an alarm and visual indicators).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Regarding claim 11, Hollock teaches wherein the processor is configured to perform operations according to another frame of the invisible light dynamic image to determine a status of a monitoring live body in the objective scene to be one of the status types and determine at least one detection valid region corresponding to the monitoring live body (see para. 0074, 0079, 0104-0107, where Hollock discusses monitoring thermal image data of a scene and the live person), 
determine whether the status of the monitoring live body is abnormal according to the at least one detection valid region corresponding to the monitoring live body, the status of the monitoring live body and the monitoring scene information of the at least one detection valid region corresponding to the monitoring live body (see para. 0104-0107, where Hollock discusses monitoring the live person to detect abnormal behavior), and 
output a warning signal when determining that the status of the monitoring live body is abnormal (see para. 0116, 0125-0127, where Hollock discusses outputting an alarm and visual indicators).


Regarding claim 12, Hollock and Tanaka teach wherein the at least one live body is a plurality of live bodies, the at least one status valid region is a plurality of status valid regions, the live bodies respectively correspond to the status valid regions, and the processor is configured to: perform operations according to the at least one frame of the invisible light dynamic image to determine each of statuses of the live bodies in the objective scene to be one of the  status types and determine the status valid regions of the invisible light dynamic image (see para. 0074, 0079, 0104-0107, where Hollock discusses monitoring thermal image data of a scene and live persons); and
set the scene information of each pixel of the corresponding status valid region to one of the scene types according to the status type of each of the live bodies (see figure 1, para. 0074, 0079, where Hollock discusses setting pixel values for a scene; see figure 12, where Tanaka discusses pixel values for a scene).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Hollock with Tanaka to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform human condition and behavior detection.  

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 15 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 16 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 8 as pertaining to a corresponding method.
Claim 21 is rejected as applied to claim 9 as pertaining to a corresponding method.
Claim 22 is rejected as applied to claim 10 as pertaining to a corresponding method.
Claim 23 is rejected as applied to claim 11 as pertaining to a corresponding method.
Claim 24 is rejected as applied to claim 12 as pertaining to a corresponding method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663